Citation Nr: 1700323	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  11-06 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability, including as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an ulcer.

5.  Entitlement to increases in the (40 percent prior to December 1, 2010, and 10 percent from that date) ratings assigned for a lumbar spine disability, to include whether the reduction in the rating from 40 to 10 percent was proper.

6.  Entitlement to increases in the (10 percent prior to December 1, 2010, and 0 percent from that date) ratings assigned for a right knee disability, to include whether the reduction in the rating from 10 to 0 percent was proper.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1997 to January 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Waco, Texas RO.  The claims file is now in the jurisdiction of the Detroit, Michigan RO.  In November 2014, the Board remanded the matters for additional development.  A videoconference hearing before the undersigned was scheduled in January 2017; however, the Veteran withdrew his appeal prior to such hearing.


FINDING OF FACT

In January 2017, prior to the promulgation of a decision in the matters, the Board received notification from the Veteran that he was withdrawing his appeals to reopen a claim of service connection for a left knee disability; for service connection for bilateral hearing loss, tinnitus, and an ulcer; and in the matters of the ratings for lumbar spine disability and right knee disability; there are no questions of fact or law in these matters remaining for the Board to consider.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met with respect to the appeals to reopen a claim of service connection for a left knee disability; for service connection for bilateral hearing loss, tinnitus, and an ulcer; and in the matters of the ratings for lumbar spine disability and right knee disability; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(a)(b)(c) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative, and must be in writing, or on the record at a hearing.  38 C.F.R. § 20.204(a)(b).  

In March 2011, the Veteran filed a substantive appeal that perfected his appeals to reopen a claim of service connection for a left knee disability; for service connection for bilateral hearing loss, tinnitus, and an ulcer; and in the matters of the ratings for lumbar spine disability and right knee disability.  In January 2017, he stated that he wished to withdraw all matters on appeal before the Board.  As he has withdrawn his appeal in these matters, there remain no allegations of error of fact or law for appellate consideration in the matters.  Accordingly, the Board has no further jurisdiction in the matters, and the appeal to reopen a claim of service connection for a left knee disability; for service connection for bilateral hearing loss, tinnitus, and an ulcer; and in the matters of the ratings for lumbar spine disability and right knee disability, must be dismissed.


ORDER

The appeal to reopen a claim of service connection for a left knee disability; for service connection for bilateral hearing loss, tinnitus, and an ulcer; and in the matters of the ratings for lumbar spine disability and right knee disability, is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


